DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-9, 11-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to claim 1, added limitation “a gamma alloy” is ambiguous because it is unclear what is meant by “gamma”. Applicant’s specification appears to repeat the same language without defining the term or describing what kind of alloys are encompassed by “gamma alloy”? This vague term is not defined by the claim, the specification does not provide a standard for ascertaining the alloy type, and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the alloy. Consequently, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 1 is taken to mean: the wear-
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11-12, 14-16, 20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (US 2018/0326547) in view of Yu et al. (Non-beam based metal additive manufacturing enabled by additive friction stir deposition, Scripta Materialia, 2018, issue 153, pg. 122-131, hereafter “Yu”, NPL of record).
Regarding claim 1, Stadtfeld discloses a method for additive manufacturing an article (gear- abstract, figs. 1-2, 6), the method comprising: additively depositing a material (teeth material such as steel- [0006]) on a surface of a preform (base/blank) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the material [0030].  
Stadtfeld differs from the claim in lacking a friction stir deposition and mentioning wear-resistant material. However, such technique is known in the art. Yu teaches additive friction stir deposition for manufacturing of metal and metal-Process description, fig. 1). Heat is generated by dynamic contact friction between material and tool, dissipated by severe plastics deformation of the material, and transferred inside the material by thermal conduction & convection via material flow (section 2.2). Consequently, such plastic deformation yields an intermixed interface layer between the substrate and the deposited material. Yu teaches that additive friction stir deposition provides several benefits similar to friction stir processing, especially in terms of microstructure formation and applicability to a broad range of alloys including traditionally non-weldable alloys; due to the solid-state nature and absence of melting, parts do not suffer issues associated with rapid solidification, e.g. porosity, hot cracking etc. (pg. 124). Yu also discloses that the substrate and deposited material can be different to produce dissimilar materials, multi-layer design and fabrication of functionally-graded composites (pg. 125- section 3.4, Table 1). For instance, the deposited Ti-6Al-4V alloy material (Table 1) provides wear-resistance. Exemplary metal matrix composites (MMC) include materials like Al-M, Al-W and Al-SiC (pg. 126- left column), which meets the claimed MMC wear-resistance material. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize additive friction stir tool to deposit a metal-matrix composite material in the manufacturing method of Stadtfeld because the solid-state method would avoid 
As to claims 2-3 and 5, Stadtfeld as modified by Yu above discloses that the first composition (base/blank material) comprises a steel material (Stadtfeld) and the wear-resistant material comprises an aluminum metal-matrix composite (MMC- Yu- pg. 126).  
As to claim 8, Yu discloses that additive friction stir deposition is used to fabricate functionally-graded materials (pg. 125- section 3.4). Thus, one of ordinary skill in the art would have found it obvious to deposit a graded wear-resistant material on the surface of the preform in the method of Stadtfeld & Yu in order to fabricate gear product with desired wear-resistance quality.  
As to claim 11, Stadtfeld discloses that the preform comprises partially-formed gear teeth (figs. 3-4, 6), and wherein a wear-resistant material is deposited on the partially-formed gear teeth in the combination of Stadtfelt & Yu.  
As to claim 12, Stadtfeld shows that the preform comprises a generally cylindrical body, and wherein the surface is a circumferential surface of the generally cylindrical body (figs, 1, 6).  
As to claim 14, Stadtfeld discloses that the gear tooth is constructed from multiple layers of materials (e.g. steel) with each layer being formed by a predetermined number of rows and such arrangement includes additively depositing a metallic material on a metallic substrate to yield the preform (figs. 2-3, [0006, 0018]). In light of Yu, a person of ordinary skill in the art would have 
As to claim 15, Stadtfeld discloses the metallic material and the metallic substrate are compositionally substantially the same (steel layers- figs. 2-3).  
As to claim 16, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and the wear-resistant material to yield an intermixed interface layer between the preform and the wear-resistant material.  
Regarding claim 20, Stadtfeld discloses a method for additive manufacturing of gears (abstract, figs. 1-2, 6), the method comprising: additively depositing a material (teeth material such as steel- [0006]) on a surface of a preform (base/blank) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the deposited material [0030].  
Stadtfeld differs from the claim in lacking a friction stir deposition and a metal-matrix composite material. Yu teaches additive friction stir deposition for manufacturing of metal and metal-matrix composites, wherein a feed/filler material is delivered through a hollow rotating shoulder and bonds with the substrate through plastic deformation at the interface (pg. 123- section 2.1 Process description
As to claim 22, Stadtfeld as modified by Yu above discloses that the metallic material (base/blank material) comprises a steel material (Stadtfeld) and the wear-resistant material comprises a metal-matrix composite (Yu).  
As to claim 24, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and -4-Docket No. 19-2005-US-NPPreliminary Amendmentthe metal-matrix composite to yield an intermixed interface layer between the preform and the metal-matrix composite.  
As to claim 25, Stadtfeld discloses that additive manufacturing multi-axis machine 11 includes cutting head (fig. 1, [0017]). One looking to manufacture gears on mass level would recognize that the additively fabricated bulk preform can be cut to yield a plurality of gears and this would be more efficient than individually producing each gear. Consequently, it would have been obvious to an artisan to cut the machined intermediate article across a longitudinal central axis of the preform in the method of Stadtfeld an Yu to provide a plurality of gears. The claim would have been obvious because a person of ordinary skill has good reason (efficient mass production of gears) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). 
Claims 5-6 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Yu as applied to claims 1 and 20 above respectively, and further in view of Schultz et al. (US 8636194, “Schultz”).
As to claims 5-6 and 23, Yu discloses several metal-matrix composites (pg. 126), but fails to mention one of the recited material. However, such MMC material is known in the art. Schultz (also drawn to fabrication by friction stir deposition- abstract) teaches deposition of a metal-matrix composite (MMC), which includes a material having a continuous metallic phase with another dispersed discontinuous phase. The discontinuous phase may comprise reinforcement ceramics such as carbide boride, nitride and/or oxide in a metal matrix (col. 3, line 57 thru col. 4, line 4), which meets aluminum matrix with ceramic reinforcement. The MMC material exhibits enhanced mechanical properties (col. 4, lines 35-52; Table 1). Hence, it would have been obvious to a person of ordinary skill in the art to select an aluminum matrix with ceramic reinforcement as the MMC material in deposition method of Stadtfeld and Yu in order to enhance targeted mechanical properties of the gear. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Yu as applied to claim 1 above, and further in view of Hofmann et al. (US 2018/0257141, “Hofmann”).
As to claim 9, Yu mentions fabricating functionally-graded materials but is silent as to depositing a second wear-resistant material on the first wear-resistant material. However, such technique is known in the art. Hofmann (directed to metal additive manufacturing) discloses fabricating gear flexspline, wherein different sections are deposited along the z-axis to provide different mechanical properties such as to improve wear resistance and resistance to fracturing, thereby by creating functionally-graded gear components (fig. 13, [0088, 0096]). 

Response to Amendment and Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive for following reasons. Examiner further notes that new grounds of 112 rejection has been made above in light of recent amendment.
Regarding claims 1 and 20, Applicant argues:
Yu fails to disclose or suggest depositing a wear-resistant material on a surface of a preform to provide an intermediate article, the wear-resistant material comprising at least one of a gamma alloy and a metal-matrix composite, and wherein the depositing yields an intermixed interface layer between the preform and the wear-resistant material.

In response, examiner respectfully disagrees and points out that Yu discloses depositing a metal matrix composite wear-resistance material such as Al-Mo, Al-W and Al-SiC (pg. 126- left column). Concerning intermixed interface layer, examiner submits that Yu teaches bonding deposited material to the substrate through plastic deformation at the interface (pg. 123- section 2.1 Process description, fig. 1). Heat is generated by dynamic contact friction between material and tool, dissipated by severe plastics deformation of the material, and transferred inside the material by thermal conduction & not limited by any particular dimension of the interface layer.
With regards to claim 6, Applicant argues:
Schultz fails to disclose or suggest depositing a wear-resistant material on a surface of a preform to provide an intermediate article, the wear-resistant material comprising at least one of a gamma alloy and a metal-matrix composite, and wherein the depositing yields an intermixed interface layer between the preform and the wear-resistant material. 
Accordingly, Applicant respectfully submits that the combination of Stadtfeld, Yu and Schultz fails to support a prima facie case of obviousness with respect to Claims 6 and 23.

In response, examiner contends that combination of Stadtfelt & Yu already discloses depositing a metal-matrix composite material by additive friction stir deposition and yields an intermixed interface layer between the preform/substrate and the material. Schultz was not relied upon for producing intermixed interface layer and thus, above individual arguments against Schultz are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735